Breese, J. The proofs in this cause abundantly show that the defendant below, had received from Pruitt, in payment of Pruitt’s indebtedness to him, one thousand dollars of money belonging to the plaintiff, which he knew belonged to the plaintiff, and which the defendant had conveyed to Pruitt at the request of the plaintiff, for the purchase of hogs. He knew Pruitt was the plaintiff’s agent for such purpose, and well knew that being agent, he had no right to apply the money of his constituent to any other purpose than that for which it was sent to him. It is .true Pruitt gave him a receipt for the money, on account of plaintiff, but that fact is of no importance, as it is proved, that while with one hand he received the money, with the other he paid it out to the defendant, his creditor, in discharge of his own debt. We make no comment on the morality of the transaction. The defendant has received money belonging to the plaintiff, as the jury have found, and which ex equo et bono, he ought not to retain. There does not appear to have been any exceptions taken to the instructions ; they were, to the refusal to grant a new trial. But the instructions are right; the proof sufficient, and the declaration sufficiently technical and correct to authorize the judgment, which we accordingly affirm. Judgment affirmed.